UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-7354



BYRON LEE BRILEY, SR.,

                                                Petitioner - Appellant,

             versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-01-670)


Submitted:    January 14, 2003               Decided:   January 30, 2003


Before WILKINS, WILLIAMS, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Byron Lee Briley, Sr., Appellant Pro Se. Thomas Drummond Bagwell,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Byron Lee Briley, Sr., seeks to appeal the district court’s

order adopting and approving the recommendation of the magistrate

judge and denying relief on his petition filed under 28 U.S.C. §

2254 (2000).     We have reviewed the record and conclude for the

reasons stated by the district court, see Briley v. Angelone, No.

CA-01-670 (E.D. Va. filed Aug. 27, 2002 & entered Aug. 28, 2002),

that Briley has not made a substantial showing of the denial of a

constitutional    right.      See   28       U.S.C.   §   2253(c)(2);    Slack   v.

McDaniel, 529 U.S. 473, 484 (2000).                   Accordingly, we deny a

certificate of appealability and dismiss the appeal. See 28 U.S.C.

§ 2253(c)(1)(A) (2000). We deny leave to proceed in forma pauperis.

We   dispense   with   oral   argument        because     the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                        DISMISSED




                                         2